El Juez Asociado Sb. del Tobo,
emitió la opinión del tribunal.
En la Corte de Distrito de Ponce, se siguió una causa criminal por El Pueblo de Puerto Bico contra Juan y Narciso Barquet, por infracción a las leyes de rentas internas. La corte dictó sentencia condenando a los acusados y éstos es-tablecieron contra ella recurso de apelación para ante este *479Tribunal Supremo. El abogado de los apelantes sometió al juez sentenciador una ‘£ exposición del caso y pliego de excep-ciones,” y el juez, en 20 de abril de 1912, resolvió:
' "Considerado este pliego de exposición del caso y de excepciones en relación con las notas taquigráficas tomadas durante el juicio, la corte ordena que se redacte un nuevo pliego introduciendo en él las en-miendas hechas por esta corte ya indicadas en el mismo pliego y eli-minando todo aquello que en el mismo pliego aparece tachado con líneas de tinta, y presentado que fuera el nuevo pliego así redactado, se aprobará.”
El documento fue enmendado de acuerdo con lo ordenado por el juez y éste, el 23 de abril de 1912, lo aprobó y certificó en la siguiente forma:
"Esta corte aprueba el anterior pliego de exposición del caso que contiene incluidas las enmiendas introducidas por el juez que suscribe, el pliego original presentado por la parte apelante, y el juez que sus-cribe certifica que el presente pliego contiene una reproducción fiel y exacta de las declaraciones prestadas por los testigos durante el juicio de esta causa y de las consideraciones que esta corte hiciera sobre la apreciación de la prueba, las que ordenó se hicieran constar en el récord; y se ordena que el secretario proceda a archivar el pliego aprobado y a unirlo a los .autos para que forme parte del mismo. ’ ’
Los acusados por conducto de su abogado apelaron para ante esta Corte Suprema de las órdenes de 20 y 23 de abril de 1912. La transcripción fué archivada el 27 de abril, el 13 de mayo el Fiscal solicitó que se desestimara el recurso por no ser apelables las órdenes citadas, y celebrada la vista de dicha solicitud el 27 de mayo último, el caso quedó sometido a nuestra consideración y resolución.
El artículo 347 de nuestro Código de Enjuiciamiento Criminal, igual al 1237 del Código Penal de California, prescribe que el acusado puede apelar de una providencia dictada des-pués del fallo que afecte los derechos sustanciales de la parte.
Los apelantes sostienen que su recurso está autorizado por ese precepto legal, pero se ha decidido por la Corte Su-prema de California que, en atención a lo dispuesto en la *480sección 1174 del Código Penal de dicho Estado, igual en lo pertinente al artículo 298 de nuestro Código de Enjuicia-miento Criminal, una orden rehusando aprobar un pliego de excepciones de acuerdo con los hechos, no es final y conclusiva y por consiguiente no cabe establecer contra ella el recurso ordinario de apelación.
En el caso de People v. Cox, 76 Cal., 281, se resolvió que cuando el juez sentenciador al aprobar un pliego de excep-ciones, rehúsa consignar lo que sucedió realmente, el remedio que tiene el apelante es irse en alzada a la Corte Suprema para probar la excepción que el juez se negó a establecer de acuerdo con los hechos, como prescribe la sección 1174 del Código Penal.
T en el de People v. Jackson, 138 Cal., 32, se decidió que: “La negativa de un juez sentenciador a aprobar un pliego de excepciones, o a permitir que se consigne una excepción de acuerdo con los hechos, no es una orden final y conclusiva que afecte los derechos sustanciales del acusado, de la cual se pueda apelar. El remedio es por mandamus para compeler al juez sentenciador a resolver sobre la aprobación, y por petición a esta Corte Suprema para probar la excepción que no se permitió establecer de acuerdo con los hechos.
“El procedimiento debe ser tal que permita completar el récord antes de que se presente la apelación en la Corte Su-prema. Es una práctica impropia tener pendiente la apela-ción de la sentencia al mismo tiempo que la apelación de una orden rehusando aprobar el pliego de excepciones en que se basa la apelación, y la apelación de esta última debe desesti-marse.”
A los efectos de una mayor ilustración sobre esta mate-ria, debe consultarse el caso de El Pueblo v. Fernández, 12 D. P. R., 36. Por error clerical se consigna en el resumen de dicho caso y en algunos párrafos de la opinión, la palabra “apelación” en vez de “alzada,” o “petición.” Claramente se concluye por la lectura de toda la opinión, que se trataba de^ un procedimiento seguido invocando el artículo 298 del Código' *481de Enjuiciamiento Criminal. El resumen y la opinión deben entenderse corregidos' en el sentido qne indicamos.
Por las razones expuestas, debe declararse con lugar la moción del Fiscal y desestimarse la apelación interpuesta en este caso contra las órdenes de 20 y 23 de abril de 1912,

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Asociados MacLeary, Wolf y Aldrey.